DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent 10,592,008 B1, Assignee: Apple, Filed: 9/5/2017) in view of Rosenberg et al. (U.S. Patent 6243078 B1) 

    PNG
    media_image1.png
    269
    530
    media_image1.png
    Greyscale

Regarding claim 1, Wang discloses “A mouse (Fig. 4, mouse 400) for controlling a cursor movement speed based on a pressure, comprising;
a microprocessor, (c5:15-38, the mouse 100 includes a processor for detecting and processing inputs and facilitating shape changes of the mouse.) 
a pressure detection unit, (Figs 4, 12A, 12B, actuator 420) 
a movement detection unit. (c7:10 – 44, “the segments 414 are pivotally or hingedly coupled by the connectors 416 such that adjacent segments may move (e.g., pivot, rotate) relative to one another and change a curvature of the articulating member 412 and alter the profile shape of the mouse”.) 
a bottom plate, (Fig 4, 401B)
an upper cover, (Fig 4, 401A) and 
a button detection unit; (c8:9 – 42, The mouse 400 may include various input mechanisms for receiving inputs from users. For example, the mouse 400 may include buttons, click wheels, sensors, and the like. In one embodiment, the articulating member 412 and/or the side articulating members 424 are configured to receive inputs, for example as touch inputs or force inputs) 
wherein the pressure detection unit, (Fig 4, actuator 420) 
the movement detection unit (c7:10 – 44, “the segments 414 are pivotally or hingedly coupled by the connectors 416 such that adjacent segments may move (e.g., pivot, rotate) relative to one another and change a curvature of the articulating member 412 and alter the profile shape of the mouse”.) and the button detection unit (c8:9 – 42, The mouse 400 may include various input mechanisms for receiving inputs from users. For example, the mouse 400 may include buttons, click wheels, sensors, and the like. In one embodiment, the articulating member 412 and/or the side articulating members 424 are configured to receive inputs, for example as touch inputs or force inputs) are signal-connected to the microprocessor, respectively: (c5:15-38, the mouse 100 includes a processor for detecting and processing inputs and facilitating shape changes of the mouse.) 
when the movement detection unit detects a movement signal of the mouse, (c7:10 – 44, “the segments 414 are pivotally or hingedly coupled by the connectors 416 such that adjacent segments may move (e.g., pivot, rotate) relative to one another and change a curvature of the articulating member 412 and alter the profile shape of the mouse”.) data sent by the mouse is adjusted based on the pressure detected by the pressure detection unit to change the cursor movement (c4:61 – c5:37) and 
wherein the pressute detection unit is a pressure sensors, the pressure sensor is provided in the bottom plate, (Figs. 4A, 4B, 12A, 12B, c7:45-67, “The actuator 420 may be disposed on and/or coupled to the base portion 401B of the enclosure.”) a pressure spring is provided between the upper cover and the pressure sensor, (c8:1-22, “The mouse 400 may include one or more side actuators 426 configured to move the side articulating members 424. The side actuators 426 may be disposed on and/or coupled to the base portion 401B of the enclosure. In the embodiment of FIG. 4, the side actuators 426 are linear actuators with shafts 427 that interface with receptacles 428 of the side actuating members 424. In various embodiments, the side actuators may take a different form from what is shown in FIG. 4. For example, the side actuators may take a similar form to the actuator, including springs, magnets, and the like. In one embodiment, a single side actuator controls the movement of both side articulating members. For example, the side actuator may be a stepper motor, as shown and described with respect to FIGS. 7A and 7B”. c7:46-c8:14, Returning now to FIG. 4, the actuator 420 is disposed within the enclosure and configured to move (e.g., change a shape and/or a position of) the articulating member 412. The actuator 420 may be disposed on and/or coupled to the base portion 401B of the enclosure. In one embodiment, the actuator 420 is an actuator that includes a shaft 421 that interfaces with the articulating member 412, as shown and described in more detail with respect to FIGS. 5A and 5B. In another embodiment, the actuator is a spring as shown and described with respect to FIGS. 12A and 12B. In still another embodiment, the actuator includes an electromagnet, as shown and described with respect to FIGS. 13A-13B and 14A-14B. The mouse 400 may include multiple actuators for moving the articulating member, for example as described below with respect to FIGS. 9A-9B and 15A-15B.) and a top portion of the pressure spring contacts an inner surface of the upper cover.  (Figs. 4A, 4B, 12A, 12B, c7:46-c8:14, c8:1-22) 
Wang does not disclose “a bottom portion of the pressure spring is in contact with a top portion of the pressure sensor”.
Rosenberg discloses “a bottom portion of the pressure spring is in contact with a top portion of the pressure sensor”. (Fig 2, spring is contact with top portion of actuator 18. C5:37-c6:48, c10:47-c11:29) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate spring position by Rosenberg into device of Wang.  The suggestion/motivation would have been to improve efficiency. (Rosenberg: C5:37-c6:48)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent 10,592,008 B1, Assignee: Apple, Filed: 9/5/2017) in view of Rosenberg et al. (U.S. Patent 6243078 B1) in view of Case et al. (U.S. Patent Publication 20180196574 A1, Assignee: Microsoft, Filed: 1/9/2017) 



Regarding claim 3, Wang discloses “A control method applied to a mouse wherein the mouse comprises; 
a microprocessor, (c5:15-38, the mouse 100 includes a processor for detecting and processing inputs and facilitating shape changes of the mouse.) 
a pressure detection unit. (Figs 4, 12A, 12B, actuator 420)
a movement detection unit, (c7:10 – 44, “the segments 414 are pivotally or hingedly coupled by the connectors 416 such that adjacent segments may move (e.g., pivot, rotate) relative to one another and change a curvature of the articulating member 412 and alter the profile shape of the mouse”.) 
a button detection unit; (c8:9 – 42, The mouse 400 may include various input mechanisms for receiving inputs from users. For example, the mouse 400 may include buttons, click wheels, sensors, and the like. In one embodiment, the articulating member 412 and/or the side articulating members 424 are configured to receive inputs, for example as touch inputs or force inputs) 
a bottom plate, (Fig 4, 401B)
an upper cover, (Fig 4, 401A) and 
wherein the pressure detection unit, (Fig 4, actuator 420) 
the movement detection unit (c7:10 – 44, “the segments 414 are pivotally or hingedly coupled by the connectors 416 such that adjacent segments may move (e.g., pivot, rotate) relative to one another and change a curvature of the articulating member 412 and alter the profile shape of the mouse”.) and the button detection unit (c8:9 – 42, The mouse 400 may include various input mechanisms for receiving inputs from users. For example, the mouse 400 may include buttons, click wheels, sensors, and the like. In one embodiment, the articulating member 412 and/or the side articulating members 424 are configured to receive inputs, for example as touch inputs or force inputs) are signal-connected to the microprocessor, respectively: (c5:15-38, the mouse 100 includes a processor for detecting and processing inputs and facilitating shape changes of the mouse.) 
 when the movement detection unit detects a movement signal of the mouse, (c7:10 – 44, “the segments 414 are pivotally or hingedly coupled by the connectors 416 such that adjacent segments may move (e.g., pivot, rotate) relative to one another and change a curvature of the articulating member 412 and alter the profile shape of the mouse”.) data sent by the mouse is adjusted based on the pressure detected by the pressure detection unit to change the cursor movement speed (c4:61 – c5:37) and 
wherein the pressure detection unit is a pressure sensor, the pressure sensor is provided on the bottom plate, (Figs. 4A, 4B, 12A, 12B, c7:45-67, “The actuator 420 may be disposed on and/or coupled to the base portion 401B of the enclosure.”) a pressure spring is provided between the upper cover and the pressure sensor, (c8:1-22, “The mouse 400 may include one or more side actuators 426 configured to move the side articulating members 424. The side actuators 426 may be disposed on and/or coupled to the base portion 401B of the enclosure. In the embodiment of FIG. 4, the side actuators 426 are linear actuators with shafts 427 that interface with receptacles 428 of the side actuating members 424. In various embodiments, the side actuators may take a different form from what is shown in FIG. 4. For example, the side actuators may take a similar form to the actuator, including springs, magnets, and the like. In one embodiment, a single side actuator controls the movement of both side articulating members. For example, the side actuator may be a stepper motor, as shown and described with respect to FIGS. 7A and 7B”. c7:46-c8:14, Returning now to FIG. 4, the actuator 420 is disposed within the enclosure and configured to move (e.g., change a shape and/or a position of) the articulating member 412. The actuator 420 may be disposed on and/or coupled to the base portion 401B of the enclosure. In one embodiment, the actuator 420 is an actuator that includes a shaft 421 that interfaces with the articulating member 412, as shown and described in more detail with respect to FIGS. 5A and 5B. In another embodiment, the actuator is a spring as shown and described with respect to FIGS. 12A and 12B. In still another embodiment, the actuator includes an electromagnet, as shown and described with respect to FIGS. 13A-13B and 14A-14B. The mouse 400 may include multiple actuators for moving the articulating member, for example as described below with respect to FIGS. 9A-9B and 15A-15B.) and a top portion of the pressure spring contacts an inner surface of the upper cover, (Figs. 4A, 4B, 12A, 12B, c7:46-c8:14, c8:1-22) 
wherein the control method comprising the following steps of: 
Al: detecting, by the movement detection unit, (c7:10 – 44, “the segments 414 are pivotally or hingedly coupled by the connectors 416 such that adjacent segments may move (e.g., pivot, rotate) relative to one another and change a curvature of the articulating member 412 and alter the profile shape of the mouse”.) whether the mouse is moved; proceeding to step A2 when the movement detection unit detects that the mouse is moved. by a distance L; (c6: 44 – c7:66) 
A2: detecting, by the pressure detection unit, (Figs 4, 12A, 12B, actuator 420) whether a pressure applied to the mouse is changed; proceeding to step A3 when the pressure detection unit detects that the pressure is changed: (c7: 44 – c8:66) and 
A3: obtaining, by the microprocessor, (c5:15-38, the mouse 100 includes a processor for detecting and processing inputs and facilitating shape changes of the mouse.) a movement factor P corresponding to the pressure detected by the pressure detection unit, (c6: 44 – c7:66) 
Wang does not disclose “a bottom portion of the pressure spring is in contact with a top portion of the pressure sensor”.
Rosenberg discloses “a bottom portion of the pressure spring is in contact with a top portion of the pressure sensor”. (Fig 2, spring is contact with top portion of actuator 18. C5:37-c6:48, c10:47-c11:29) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate spring position by Rosenberg into device of Wang.  The suggestion/motivation would have been to improve efficiency. (Rosenberg: C5:37-c6:48)
Wang and Rosenberg do not disclose “and multiplying P and L to obtain a result P*1; then transmitting, by the microprocessor, a movement signal of P* L to a host.”
Case discloses “and multiplying P and L to obtain a result P*1; then transmitting, by the microprocessor, a movement signal of P* L to a host.” ([0078] “multiplying the estimated stylus velocity by the length of each touch-sensing subframe to get an offset distance”. Speed is movement. Length is distance. [0079] – [0083]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiplying by Case into device of Wang and Rosenberg.  The suggestion/motivation would have been to improve efficiency. (Case: [0078])

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693